EXHIBIT THIRD AMENDED AND RESTATED BYLAWS OF MULTIMEDIA GAMES, INC., a Texas corporation ARTICLE ONE REGISTERED AGENT AND OFFICE 1.01Registered Agent.The registered agent of Multimedia Games, Inc., a Texas corporation (the “Corporation”), is the registered agent named in the Amended and Restated Articles of Incorporation of the Corporation, as amended (the “Articles of Incorporation”), or such other registered agent as may be designated, in accordance with the provisions of law, from time to time by the Board of Directors of the Corporation (the “Board”). 1.02Registered Office.The registered office of the Corporation (which office need not be a place of business of the Corporation) is the registered office named in the original Articles of Incorporation or such other registered office as may be designated in accordance with the provisions of law, from time to time by the Board or by the duly authorized and appointed registered agent of the Corporation. ARTICLE TWO SHAREHOLDER MEETINGS 2.01Place of Meetings.All meetings of the shareholders of the Corporation (the “Shareholders”) will be held at the principal office of the Corporation, or any other place in or outside Texas, as may be designated for that purpose from time to time by the Board. 2.02Time of the Annual Meeting.Each annual meeting of the Shareholders for the election of directors to succeed those whose terms are then expiring and for the transaction of other business brought before the meeting will be held on such date and at such time as the Board may designate or fix or set forth in the final notice of such meeting. 2.03Special Meetings.Special meetings of the Shareholders may be called at any time by the President, by the Board or by one or more Shareholders holding, in the aggregate, not less than one-tenth (1/10th) of all the shares entitled to vote at the proposed special meeting.Only business described in the meeting notice (or waiver thereof) may be conducted at a special meeting of Shareholders. 2.04Notice of Meeting.Notice of any Shareholder meeting, stating the place, day and hour of the meeting, and, in case of a special meeting, the purpose or purposes for which the meeting is called must be given in writing to each Shareholder entitled to vote at the meeting at least ten (10) but not more than sixty (60) days before the date of the meeting, either personally or by mail or other means of written communication, addressed to each Shareholder at such Shareholder’s address appearing on the share transfer records of the Corporation or given by such Shareholder to the Corporation for the purpose of notice.Notice that a meeting has been adjourned to be reconvened is not necessary unless the meeting is adjourned for thirty (30) days or more, in which case notice of the reconvened meeting must be given as in the case of any special meeting. 2.05Quorum.Unless otherwise required by law or provided in the Articles of Incorporation, Shareholders holding a majority of the Corporation’s voting shares, represented in person or by proxy will constitute a quorum at any Shareholder meeting. 2.06Voting.When a quorum is present at a Shareholder meeting, the vote of Shareholders holding the majority of the shares having voting power and present in person or by proxy will determine any questions brought before the meeting, unless the question is one on which a higher vote is required by law, the Articles of Incorporation, or these Bylaws, in which case such higher vote will be required.Only persons in whose names shares appear on the share transfer records of the Corporation on the record date as set in advance by the Board and set forth in the notice of a meeting will be entitled to vote at the meeting, such date, in any case, to be not more than 60 days, nor less than 10 days prior to the date on which the meeting shall occur.Each Shareholder so entitled to vote in an election of directors may cast one vote for each director’s position for each share of stock of the Corporation of which such Shareholder is the record owner.In any election of directors, the candidates receiving the highest number of votes up to the number of directors to be elected will be elected. 2.07Voting by Voice or Written Ballot.All voting, including on the election of directors, but excepting where otherwise required by law, may be by a voice vote; provided, however, that upon demand therefore by a Shareholder entitled to vote or his or her proxy, a stock vote shall be taken.Every stock vote shall be taken by ballot, each of which shall state the name of the Shareholder or proxy voting and such other information as may be required under the procedure established for the meeting.Every vote taken by ballot shall be counted by an inspector or inspectors appointed by the chairman of the meeting.The Corporation may, and to the extent required by law, shall, in advance of any meeting of Shareholders, appoint one or more inspectors to act at the meeting and make a written report thereof.The Corporation may designate one or more persons as an alternate inspector to replace any inspector who fails to act.If no inspector or alternate is able to act at a meeting of Shareholders, the person presiding at the meeting may, and to the extent required by law, shall, appoint one or more inspectors to act at the meeting.Each inspector, before entering upon the discharge of his duties, shall take and sign an oath to faithfully execute the duties of inspector with strict impartiality and according to the best of his or her ability. 2.08Proxies.Each Shareholder of record entitled to vote at a meeting of Shareholders may vote in person or may authorize any other person or persons to vote or act for him or her by written proxy executed by the Shareholder or his authorized agent or by a transmission permitted by law and delivered to the Secretary of the Corporation.No Shareholder may authorize more than one proxy for his shares and no proxy shall be valid bearing a date more than 11months prior to said meeting. 2.09Consent of Absentees.No defect in the calling or notice of a Shareholder meeting will affect the validity of any action at the meeting, if a quorum is present, and if either before or after the meeting, each Shareholder not present in person or by proxy or present only for the purpose of objecting to the failure to properly give notice for the meeting signs a written waiver of notice, consents to the holding of the meeting, or approves the minutes thereof, and such waiver, consent or approval is filed with the Corporation’s records or made a part of the minutes of the meeting. 2.10Conduct of Meetings.The Chief Executive Officer, or in his or her absence, a chairman chosen by a majority of the Board, will act as chairman of the meeting.The chairman will determine the order of business and procedures for the conduct of the meeting.The Secretary of the Corporation, or in the Secretary’s absence, the person selected by the chairman of the meeting will act as secretary of the Shareholder meeting. ARTICLE THREE DIRECTORS 3.01Number, Term and Qualification of Directors.The Board shall consist of seven (7) directors.The directors will be elected annually by the Shareholders entitled to vote.Each director will hold office until such director’s successor is elected, or until such director dies, resigns, or is removed from office, and may serve successive terms in office.Directors need not be Shareholders or Texas residents.Unless otherwise provided in the Articles of Incorporation, the number of directors may be increased or decreased from time to time by resolution of a majority of the directors, but no decrease will have the effect of shortening the term of any incumbent director.Any directorship to be filled by reason of an increase in the number of directors will be filled by the Board for a term of office continuing only until the next annual Shareholder meeting; provided that the Board of Directors may not fill more than two such directorships during the period between any two successive annual Shareholder meetings. 3.02Powers.The directors may act only as a board, and an individual director has no authority to act alone or together with other directors unless acting as the Board, unless otherwise provided by these Bylaws or resolution of the Board. 3.03Chairman of the Board of Directors.The Board will elect a Chairman from among the directors at its meeting held immediately following each annual Shareholder meeting.The Chairman will serve until the successor Chairman is duly elected, will preside at all meetings of the Board and will perform such other duties as may be prescribed from time to time by the Board or these Bylaws. 3.04Vice Chairman of the Board of Directors.The Vice Chairman of the Board shall be a member of the Board and, in the absence or disability of the Chairman of the Board, preside at meetings of the Board and exercise and perform such other powers and duties as may from time to time be assigned to him or her by the Board or as may be prescribed by these bylaws. 3.05Vacancies.A vacancy on the Board resulting from an increase in the size of the Board or the death, resignation or removal of a director will be filled by a majority of the remaining directors, even if they constitute less than a quorum of the Board.A director elected to fill a vacancy will be elected for the unexpired term of the predecessor director. 3.06Removal of Directors.The entire Board or any individual director may be removed from office with or without cause by a vote of Shareholders holding a majority of the outstanding shares entitled to vote at any Shareholder meeting called expressly for that purpose; provided, however, in the event the Corporation has cumulative voting, if less than the entire Board is to be removed, no director may be removed if the votes cast against such removal would be sufficient to elect such director if then cumulatively voted at an election of the entire Board, or if the Corporation has classes of directors, at an election of the class of directors of which such director is a part.New directors may be elected at the meeting for the unexpired term of directors so removed. 3.07Place of Meetings.All meetings of the Board will be held at the principal office of the Corporation or at such other place in or outside Texas as may be designated from time to time by resolution of the Board or by written consent of all of the directors. 3.08Regular Meetings.Regular meetings of the Board will be held, without call or notice, immediately following each annual Shareholder meeting, and at such other times as the Board may determine. 3.09Special Meetings - Call and Notice.Special meetings of the Board may be called at any time by any director or the President.Notice of any special meeting of the Board shall be given to each director by the Secretary or by the officer or directors) calling the meeting.Notice shall be duly given to each director by (i)giving notice to such director in person or by telephone, electronic transmission or voice message system at least twenty-four (24) hours in advance of the meeting, (ii)sending a facsimile, or delivering written notice by hand, to his last known business or home address at least twenty-four (24) hours in advance of the meeting, or (iii)mailing written notice to his last known business or home address at least three (3) days in advance of the meeting.A notice or waiver of notice of a meeting of the Board of Directors need not specify the purposes of the meeting.Unless otherwise indicated in the notice thereof, any and all business may be transacted at a special meeting. 3.10Quorum.A majority of the number of directors fixed by, or in the manner provided in, the Articles of Incorporation or these Bylaws will constitute a quorum at any meeting of the Board. 3.11Action by the Board.The act of the majority of the directors present at a Board meeting at which a quorum is present is the act of the Board, unless the act of a greater number is required by law; provided, however, that a majority of the directors present at any Board meeting may adjourn until the time fixed for the next meeting of the Board. 3.12Director Dissent.A director who is present at a Board meeting at which action on any corporate matter is taken and who does not vote in favor of such action will be presumed to have assented to the action unless: (i)such director’s dissent is entered in the minutes of the meeting; (ii)such director files a written dissent to such action with the secretary of the meeting before adjournment of the meeting; or (iii)such director delivers a written dissent by registered mail to the Secretary of the Corporation immediately after the adjournment of the meeting. 3.13Committees.The Board may designate one or more committees, each consisting of one or more directors and delegate to such committees such powers and authority as the Board may determine, to the extent permitted by law.A member of a committee may be removed by the Board if in its sole judgment the best interests of the Corporation will be served by such removal. 3.14Compensation.Directors may be paid such compensation for their services, fees for attendance at meetings and reimbursement for expenses as may be determined by the Board from time to time.A director may also serve the Corporation as an officer, agent, employee, or otherwise and receive compensation for such service. 3.15Election. A nominee for director shall be elected to the Board if the votes cast for such nominee’s election exceed the votes withheld from or cast against such nominee’s election; provided, however, that directors shall be elected by a plurality of the votes cast at any meeting of Shareholders for which (i) the Secretary of the Corporation receives a notice that a Shareholder has nominated a person for election to the Board in compliance with the advance notice requirements for Shareholder nominees for director set forth in Section 3.16 of these Bylaws and (ii) such nomination has not been withdrawn by such Shareholder on or before the tenth day before the Corporation first mails its notice of meeting for such meeting to the Shareholders. If directors are to be elected by a plurality of the votes cast, Shareholders shall not be permitted to vote against a nominee. 3.16Advance Notice.
